Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 29, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  149626 & (18)(19)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 149626
                                                                     COA: 321055
                                                                     Wayne CC: 90-006515-FC
  KENNETH L. ANDERSON,
           Defendant-Appellant.

  _________________________________________/

         By order of April 28, 2015, the application for leave to appeal the June 3, 2014
  order of the Court of Appeals was held in abeyance pending the decision in Montgomery
  v Louisiana, cert gtd 575 US ___; 135 S. Ct. 1546; 191 L. Ed. 2d 635 (2015). On order of
  the Court, the case having been decided on January 25, 2016, 577 US ___; 136 S. Ct. 718;
  193 L. Ed. 2d 599 (2016), the application is again considered and, pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Wayne
  Circuit Court for the defendant’s first-degree murder conviction, and we REMAND this
  case to the trial court for resentencing on that conviction pursuant to MCL 769.25 and
  MCL 769.25a. See Montgomery, supra; Miller v Alabama, 567 US ___; 132 S. Ct. 2455;
  183 L. Ed. 2d 407 (2012). In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining questions presented should be reviewed by this
  Court. The motion to stay the proceedings is DENIED. The motion to compel the
  prosecutor to produce exculpatory materials is DENIED.

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 29, 2016
         a0321
                                                                                Clerk